Citation Nr: 1044990	
Decision Date: 12/02/10    Archive Date: 12/10/10

DOCKET NO.  07-07 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.L. Shields, Associate Counsel




INTRODUCTION

The record is unclear but based on the information provided, it 
appears appellant served for a six-month period of active duty or 
active duty for training (ACDUTRA) with the New York Army 
National Guard from August 1962 to February 1963.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2006 rating decision rendered by the Buffalo, 
New York Regional Office (RO) of the Department of Veterans 
Affairs (VA), whereby the RO denied the appellant's claims for 
service connection.  The appellant perfected an appeal to both 
denials.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board's review of the record reveals that further development 
is warranted.

In various statements in the record, the appellant has claimed a 
relationship between his hearing loss and claimed tinnitus and 
his Army National Guard service as a member of a Howitzer battery 
group; however, the appellant's military occupational specialty 
(MOS) has not been verified.  The RO should undertake appropriate 
action to ascertain any MOS assigned to the appellant while 
serving in the National Guard.  In addition, the RO should 
request all of the appellant's personnel records and attempt to 
ascertain his periods of active duty service, ACDUTRA and 
inactive duty for training (INACDUTRA).

Pursuant to 38 C.F.R. §3.385 (2010), impaired hearing is 
considered a disability for VA purposes when the auditory 
threshold in any of the frequencies of 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; the thresholds for at least 
three of these frequencies are 26 or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.

VA is obliged to provide an examination when the record contains 
competent evidence that the claimant has a current disability or 
signs and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may be 
associated with active service; and the record does not contain 
sufficient information to make a decision on the claim.  38 
U.S.C.A. §5103A(d) (West 2010); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  The threshold for finding a link between current 
disability and service is low for the purposes of obtaining a 
medical opinion.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); 
McLendon, 20 Vet. App. at 83.

The Board notes that the medical evidence of record includes 
reports of audiometric evaluations performed by Beltone in August 
of 1997 and July of 1999 that provide a graphical display of 
audiogram test results and appear to show hearing loss in both 
ears to an extent recognized as a disability under 38 C.F.R. 
§3.385.  Moreover, the appellant's service treatment records at 
separation indicate scarring of the right tympanic membrane.  
Based on the aforementioned evidence, the appellant was likely 
exposed to some, and possibly significant, noise exposure in 
service from the firing of weapons as a member of the Howitzer 
battery group.

With regard to the appellant's service-connection claim for 
tinnitus, in Charles v. Principi, 16 Vet. App. 370 (2002), the 
U.S. Court of Appeals for Veterans Claims determined that 
tinnitus is the type of disorder associated with symptoms capable 
of lay observation.  However, it is unclear from the record 
whether the appellant has been diagnosed with tinnitus.  Thus, 
questions remain, however, as to whether he actually has tinnitus 
and, if he has, whether there exists a medical nexus between the 
appellant's bilateral hearing loss and tinnitus and military 
service, to include alleged in-service noise exposure.

Partially in response to the Court's holding in Martinak v. 
Nicholson, 21 Vet. App. 447, 454-55 (2007), VA issued Training 
Letter No. 09-05 (Aug. 5, 2009) recently superseded by Training 
Letter 10-02, which discusses how to request medical opinions for 
claimed hearing loss and tinnitus.  In light of the above, the 
Board finds that a VA examination and medical opinion explicitly 
addressing the medical relationship, if any, between the claimed 
disabilities and likely in-service noise exposure during any 
period of service that is supported by fully-stated rationale, 
would be helpful in resolving the claims for service connection.  
See 38 U.S.C.A. §5103A(d)(2) (West 2010); 38 C.F.R. 
§3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
Accordingly, the Board finds that the appellant should be 
afforded a VA audiological examination to determine whether his 
current hearing loss and/or tinnitus are related to his military 
service.

The appellant is hereby advised that failure to report to the 
scheduled examination, without good cause, may result in denial 
of the claims for service connection.  See 38 C.F.R. §3.655(b) 
(2010).  If the appellant fails to report to the scheduled 
examination, VA must obtain and associate with the claims file 
copies of any notices of the date and time of the examination 
sent to the appellant by the pertinent VA medical facility.

Accordingly, the case is REMANDED for the following action:

1.	Contact the National Personnel Records 
Center (NPRC), ARPERCEN, the Department of 
the Army or any other appropriate source 
to verify the appellant's service and to 
obtain personnel records identifying the 
appellant's MOS and all of the appellant's 
actual periods of active duty service, 
active duty for training (ACDUTRA) and/or 
inactive duty for training (INACDUTRA) in 
the Army National Guard.

2.	Send the appellant and his representative a 
letter asking him to identify any private 
healthcare providers who have treated him 
for claimed hearing loss and tinnitus and to 
provide authorization to enable VA to obtain 
such records, to include authorization for 
VA to contact Beltone to ascertain whether 
the examinations performed in 1997 and 1999 
were conducted by a state-licensed 
audiologist and whether the controlled 
speech discrimination test complied with the 
Maryland CNC requirements.  All records and 
responses received should be associated with 
the claims file.  If any records sought are 
not obtained, notify the appellant and his 
representative of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action to 
be taken.

3.	After completion of Parts 2 and 3 above, 
arrange for the appellant to undergo a VA 
examination at an appropriate VA medical 
facility.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to the examiner 
designated to examine the appellant, and 
the report of examination should include 
discussion of the appellant's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.

If any hearing loss disability and/or 
tinnitus is diagnosed, also with respect to 
each ear, the physician should offer an 
opinion, consistent with sound medical 
principles, as to whether it is at least 
as likely as not (50 percent or greater 
probability) that such disability is the 
result of injury or disease (to 
particularly include alleged in-service 
noise exposure) incurred or aggravated by 
disease or injury during any period of 
service.  If tinnitus is associated with 
conditions other than hearing loss, the 
audiologist must indicate that the 
complaint of tinnitus requires referral to 
another provider (appropriate provider to 
be determined by the VA Medical Center 
(VAMC), Compensation & Pension (C&P) 
Director or other responsible person as 
with contractors) for determination of 
etiology.

The examiner should set forth all 
examination findings along with a complete 
rationale for the conclusions reached, in a 
printed report.

4.	To help avoid future remand, VA must ensure 
that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND. If any action 
is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  Stegall v. 
West, 11 Vet. App. 268 (1998).

5.	After completing the requested actions, and 
any additional notification and/or 
development deemed warranted, re-adjudicate 
the claims remaining on appeal.  If any 
benefit sought remains denied, furnish an 
appropriate supplemental statement of the 
case to the appellant and his representative 
and provide them the requisite time period 
to respond.  The case should then be 
returned to the Board for further appellate 
review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United 


States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§5109B, 7112 (West Supp. 
2010).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. §7252 (West 2010), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. §20.1100(b) (2010).


